                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 Vashaun Ravenel,                                   )
                                                    )   Civil Action No. 9:18-2112-TLW-BM
                        Petitioner,                 )
                                                    )
     v.                                             )
                                                    )                  ORDER
 Charles Williams,                                  )
                                                    )
                        Respondent.                 )
                                                    )
                                                    )
                                                    )

          Petitioner Vashaun Ravenel brought this action, pro se, pursuant to 28 U.S.C. § 2254

seeking habeas relief. ECF No. 1. Respondent filed a motion for summary judgment on October

17, 2018. ECF No. 15. This matter now comes before the Court for review of the Report and

Recommendation (the Report) filed by United States Magistrate Judge Bristow Marchant, to whom

this case had previously been assigned pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.). ECF No. 28. In the Report, the Magistrate Judge recommends that the case

be dismissed with prejudice. The deadline to object to the Report was February 28, 2019. However,

Petitioner did not file objections to the Report.

          This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge=s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that Report. 28 U.S.C.

§ 636. In the absence of objections to the Report, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).
       The Court has carefully reviewed the Report and relevant filings. For the reasons

articulated by the Magistrate Judge, it is hereby ORDERED that the Magistrate Judge=s Report

and Recommendation, ECF No. 28, is ACCEPTED, and this case is DISMISSED without

prejudice and without issuance of service of process pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for

failure to state a claim upon which relief may be granted.

       IT IS SO ORDERED.

                                                             __s/Terry L. Wooten______
                                                             Senior United States District Judge

July 17, 2019
Columbia, South Carolina
